


EXHIBIT 10.02




DESCRIPTION OF PERFORMANCE LONG TERM INCENTIVE PLAN FOR FISCAL 2016


On June 10, 2015, the Board approved the Company’s Performance Long Term Cash
Incentive Plan for fiscal year 2016. The plan provides the Company’s executive
officers (other than the Chief Executive Officer) with the opportunity to earn
long term cash bonuses based upon the achievement of pre-established long term
performance goals. The plan provides for 100% of the bonus to be based on the
achievement of a cumulative three year objective. For fiscal year 2016 grants,
the performance goals under the plan are based on increases to the free cash
flow of the Company. Actual payout opportunities will range from a threshold of
50% of target to a maximum of 200% of target based on achievement of the
performance goals. Cash payments under the Performance Long Term Cash Incentive
Plan will occur on the third anniversary of the initial grant date if the
performance targets are met or exceeded. For purposes of determining achievement
of award opportunities, the Performance Long Term Cash Incentive Plan uses free
cash flow an adjusted, non-GAAP measure. For purposes of this Plan, the Company
defines free cash flow as net cash flows from operating activities less
purchases of property and equipment, net of dispositions.




